Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This communication is in response to Applicants 12/13/2021 submission in the Application 15/699,466 by NUMATA et al. for “INFORMATION SYSTEM, CONTROL SERVER, VIRTUAL NETWORK MANAGEMENT METHOD, AND PROGRAM”, filed 09/08/2017.  The amendment/response has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 9794124, 9148342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has 12/13/2021 has been entered.

Response to Amendment
Per the 12/13/2021 Amendment:  
Claims 1-8 are cancelled.
Claims 7, 14 and 21 are amended. 
Claims 7-27 are pending.

In view of the Terminal Disclaimer filed and approved on 01/19/2022, the provisional rejection based on nonstatutory double patenting has been withdrawn.

In an Examiner's Amendment as indicated below, claims 7, 14 and 21 have been amended, with claims 12, 19 and 26 being cancelled. Applicant’s arguments and claim amendments filed on 12/13/2021 have been fully considered. Applicant’s arguments and claim amendments, in combination with the amendments reflected in the Examiner’s Amendment herein, infra, overcome the prior art of record, and therefore the rejections of the claims under 35 U.S.C. 103 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with attorney Jay Lytle on 01/19/2022.

The Application has been amended as follows:
In the Claims:

7.  (currently amended)	A control apparatus, comprising: 
memory configured to store program instructions; and 
a processor configured to execute the program instructions to: 
identify a rule for a virtual network including a plurality of virtual nodes, wherein each of the plurality of virtual nodes includes a virtual network function of a network appliance, and the rule specifies a conversion operation between information of the virtual network and information of a physical network; 
create control information to emulate the virtual network function to perform communication between the plurality of virtual nodes, wherein the control information includes an action field that indicates processing of a packet communicating in the physical network based on the rule, and a matching field to identify the processed packet; and 
send the control information to a physical node processing the packet corresponding to the virtual network function, 
wherein the virtual network function of the network appliance comprises a virtual load balancing function, and at least one of the plurality of virtual nodes has the virtual load balancing function to distribute the packet.

12.  (canceled)

14.  (currently amended)	A network system, comprising: 
a physical node; and 
a control apparatus configured to control the physical node, 
wherein the control apparatus [[is]] further comprises: 
memory configured to store program instructions; and 
a processor configured to execute the program instructions to: 
identify a rule for a virtual network including a plurality of virtual nodes, wherein each of the virtual nodes includes a network function of a network appliance, and the rule specifies a conversion operation between information of the virtual network and a physical network; 
create control information to emulate the virtual network function to perform communication between the plurality of virtual nodes, wherein the control information includes an action field that indicates processing of a packet communicating in the physical network based on the rule, and a matching field to identify the processed packet; and
send the control information to the physical node processing the packet corresponding to the virtual network function, 
wherein the virtual network function of the network appliance comprises a virtual load balancing function, and at least one of the plurality of virtual nodes has the virtual load balancing function to distribute the packet.

	19.  (canceled)

	21.  (currently amended)	A control method of network communications, comprising: 
identifying a rule for a virtual network including a plurality of virtual nodes, wherein each of the plurality of virtual nodes includes a virtual network function of a network appliance, the rule specifies a conversion operation between information of the virtual network and information of a physical network;
creating control information to emulate the virtual network function to perform communication between the plurality of virtual nodes, where the control information includes an action field that indicates processing of a packet communicating in the physical network based on the rule, and a matching field to identify the processed packet; and
sending the control information to a physical node processing the packet corresponding to the virtual network function, 
wherein the virtual network function of the network appliance comprises a virtual load balancing function, and at least one of the plurality of virtual nodes has the virtual load balancing function to distribute the packet.

26.  (canceled)

Allowable Subject Matter
Claims 7-11, 13-18, 20-25 and 27 are allowed.  

The following is an examiner’s statement of reasons for allowance:

The claim amendments filed on 12/13/2021 (i.e. “includes an action field…, and a matching field to identify the processed packet;” (claims 7, 14 and 21) in combination with the amendments indicated in the Examiners Amendment above (i.e. “wherein the virtual network function of the network appliance comprises a virtual load balancing function, and at least one of the plurality of virtual nodes has the virtual load balancing function to distribute the packet.” (claims 7, 14 and 21)) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

Brandwine et al. (US8644188B1) teaches A control apparatus, comprising: a memory configured to store program instructions; and a processor configured to execute the program instructions to: (BRANDWINE, see Fig. 3, system 399, paragraph bridging Cols. 42-43, teach CNS communication manager 360/server computing system 300/host computing 350 (i.e. a control apparatus) comprising memory 320/355 for storing instructions and CPU 305/352 for executing the instructions.) 
identify a rule for a virtual network including a plurality of virtual nodes, (BRANDWINE, Fig. 1B, Col 13, lines 6-51, teach CNS system comprising CNS communication manager 150 and CNS system manager 110 providing support for one or more virtual computer networks that are provided using various computing nodes. Furthermore, data center 100 is configured as a virtual network including a plurality of virtual machines 107a-d (i.e. a plurality of virtual nodes). For example, Fig. 5A, steps 500, 505, paragraph bridging Cols. 47-48, teach receiving a request from an associated managed computing node for network address resolution (i.e. identifying a rule for the virtual network including the plurality of virtual nodes).) 
wherein each of the plurality of virtual nodes includes a virtual network function of a network appliance, (BRANDWINE, Fig. 1B, Col. 8, lines 1-10, Col. 11, lines 1-10, Col 12, lines 18-44, teach each of the plurality of virtual nodes providing functionality for specified virtual local area networks comprising the computer nodes such as routers, switches, etc. (i.e. includes a virtual network function of a network appliance). In addition, or alternatively, the CNS communication manager 150 and/or CNS system manager 110 can be interpreted as a network appliance.) and the rule specifies a conversion operation between information of the virtual network and information of a physical network; (BRANDWINE, Fig. 5A, paragraph bridging Cols. 47-48, teach performing network address resolution in steps 515-530 (i.e. a conversion operation between information of the virtual network and information of a physical network) based on the request (i.e. and the rule specifies), as further described by Co. 48, lines 25-60.) 
create control information to emulate the virtual network function to perform communication between the plurality of virtual nodes, wherein the control information indicates processing of a packet communicating in the physical network based on the rule; (BRANDWINE, Fig. 5A, steps 530, 555, Col. 49, lines 13-61, teach re-writing a communication header (i.e. create control information) to provide logical networking functionality to emulate actions and functionality that would be performed by one or more logical networking devices for the virtual network (i.e. create control information to emulate the virtual network function to perform communication between the plurality of virtual nodes, wherein the control information indicates processing of a packet communicating in the physical network based on the rule). Note, one or more logical networking devices for the virtual network corresponds to the plurality of virtual nodes. More particularly, Fig. 5A, steps 530, 555, Col. 49, lines 29-61, teach the routing (i.e. processing) in step 555 performs modifications to a header of a packet (i.e. control information) that correspond to providing logical networking functionality (i.e. indicates processing) to emulate the actions and functionality that would be performed by the one or more logical networking devices that would be used to forward (i.e. communicating in the physical network based on the rule) the communication to the destination computing node in accordance with the configured network topology for the virtual computer network over the physical network (a packet communicating in the physical network based on the rule).
and send the control information to a physical node processing the packet corresponding to the virtual network function. (BRANDWINE, Fig. 5A, steps 530, 560, Col. 49, lines 13-61, teach facilitating forwarding of the modified outgoing communication over the substrate intermediate network(s) to the destination computing node (i.e. and send the control information to a physical node), wherein the computing node corresponds to the plurality of virtual nodes of the virtual network. Furthermore, paragraph bridging Cols. 49-50 teach that, if at block 510, it is determined that the received message is an incoming communication (i.e. receiving the control information), then verification is performed by identifying network addresses (i.e. processing the packet corresponding to the virtual network function).)

Casado et al. (US20100257263A1) paragraphs 20-21 teach creating and maintaining logical forwarding and mapping them to underlying hardware. For example, see Fig. 1, which is reproduced below:

    PNG
    media_image1.png
    496
    625
    media_image1.png
    Greyscale

Paragraphs 20-22, teaching network virtualization layer 106 implementing a forwarding abstraction (i.e. virtual network rules) on the physical topology 104 (i.e. a physical node corresponding to each of the virtual nodes of the virtual network), and the network hypervisor 102 maintains the mappings between the ports on the logical forwarding elements in layer 106 and the underlying network 104, and to update flow tables in physical and/or virtual switches in the physical network accordingly, as further taught by paragraphs 23-24. Moreover, Fig. 1 above, paragraphs 27-28, teach each of the distributed virtual switches implementing a protocol. As further taught by Fig. 2, paragraph 29, see “Packet in” operation 104; Also, see Fig. 2, paragraphs 30-33, describing performing multiple “packet operations” on “packet in” 104, i.e. the control information corresponds to the rule. Additionally, Fig. 2, “packet in” operation, and paragraphs 27-28, teaching switches provide support for a protocol to allow their flow tables to be adjusted to implement the distributed virtual switches. Furthermore, Fig. 2, paragraphs 36-39, teaching instructions for performing multiple operations on the packet, i.e. lookup to map to logical context, logical forwarding decision, map from logical egress port to physical net hop address, forwarding decision, i.e. send the control information to a physical node corresponding to each of the virtual nodes of the virtual network.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, i.e. “includes an action field…, and a matching field to identify the processed packet;” (claims 7, 14 and 21) in combination with the amendments indicated in the Examiners Amendment above (i.e. “wherein the virtual network function of the network appliance comprises a virtual load balancing function, and at least one of the plurality of virtual nodes has the virtual load balancing function to distribute the packet.” (claims 7, 14 and 21).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412